The appellant was convicted in the district court of Bexar county for the offense of theft and his punishment assessed at confinement in the penitentiary for a term of two years.
The appellant was convicted on the second count in an indictment wherein he is charged with the offense of theft by conversion as bailee, of the sum of $95.00 alleged to have been the property of Anselma Cervantz. The evidence is amply sufficient to support the verdict.
There are ten bills of exception in the record in which complaint is made at various rulings of the court, but each of these bills of exception is in question and answer form and for that reason cannot be considered by this court. Robbins v. State, 272 S.W. 175; Romez v. State, 245 S.W. 914; Jetty v. State, 235 S.W. 589; Rylee v. State, 236 S.W. 744; Huey v. State, 235 S.W. 887, and the many cases referred to in those opinions.
The indictment being in proper form and the evidence sufficient to support the verdict, and there being no other questions properly before this court for review, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 584